          Case 1:19-cr-00158-NONE-SKO Document 35 Filed 09/17/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00158 NON-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   LLAIRS SALVADOR FLORES-LOPEZ,                      DATE: September 21, 2020
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Sheila K. Oberto
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on September 21, 2020.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 November 16, 2020, and to exclude time between September 21, 2020, and November 16, 2020, under

23 Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes hundreds of pages of reports, photographs, warrants, and several videos. All of this

27          discovery has been either produced directly to counsel and/or made available for inspection and

28          copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00158-NONE-SKO Document 35 Filed 09/17/20 Page 2 of 3


 1               b)      Counsel for defendant desires additional time to review discovery, consult with

 2        his client, discuss resolution of the case with government counsel and his client, prepare motions

 3        for trial, prepare possible defenses, and otherwise prepare for trial. The ongoing COVID-19

 4        pandemic and its attendant restrictions on travel and in-person meetings has made this

 5        preparation particularly difficult and counsel accordingly requires additional time to ensure that

 6        such preparation is adequate.

 7               c)      Counsel for defendant believes that failure to grant the above-requested

 8        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9        into account the exercise of due diligence.

10               d)      The government does not object to the continuance.

11               e)      Based on the above-stated findings, the ends of justice served by continuing the

12        case as requested outweigh the interest of the public and the defendant in a trial within the

13        original date prescribed by the Speedy Trial Act.

14               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15        et seq., within which trial must commence, the time period of September 21, 2020 to November

16        16, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

17        Code T4] because it results from a continuance granted by the Court at defendant’s request on

18        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

19        best interest of the public and the defendant in a speedy trial.

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00158-NONE-SKO Document 35 Filed 09/17/20 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: September 16, 2020                                MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ MICHAEL W. REDDING
 9                                                            MICHAEL W. REDDING
                                                              Assistant United States Attorney
10

11
     Dated: September 16, 2020                                /s/ David Torres
12                                                            David Torres
13                                                            Counsel for Defendant
                                                              LLAIRS SALVADOR
14                                                            FLORES-LOPEZ

15

16                                          FINDINGS AND ORDER

17
     IT IS SO ORDERED.
18

19 Dated:        September 16, 2020                                /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
